Citation Nr: 1026042	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of January 2003 pacemaker surgery and associated 
infection.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service connected 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1943 to April 1946, and from August 1950 to June 
1954.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and January 2004 rating decisions by a 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  The July 2002 decision denied service connection 
for gastrointestinal problems and diabetes, while the January 
2004 decision denied entitlement to benefits under 38 U.S.C.A. 
§ 1151.

These issues were previously before the Board in December 2007, 
when they were remanded for additional development.  They have 
now been returned to the Board for further appellate 
consideration.

The Veteran had also perfected appeals with regard to service 
connection for PTSD, a low back disability, and a left knee 
disability.  The Board granted service connection for PTSD in 
December 2007, and the Appeals Management Center (AMC) granted 
service connection for the low back and left knee disabilities in 
an April 2010 decision issued while processing the Board's remand 
directives.  Hence, no further question remains for the Board to 
address with respect to those disabilities.

The Veteran initially requested a hearing before a Decision 
Review Officer (DRO) at the RO, and a hearing before a Veterans 
Law Judge via videoconference from the RO.  However, he withdrew 
both these requests, citing the difficulty of traveling.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of service connection for a gastrointestinal disorder 
and diabetes mellitus, type II, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC, in Washington, DC.

FINDINGS OF FACT

1.  In December 2002, the Veteran underwent surgery at the 
Portland, Oregon, VA hospital to replace his pacemaker; he 
subsequently developed a staph infection around a protruding 
lead, and further surgery and treatment with antibiotics was 
required in January 2003.

2.  There is no showing of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in the performance of the pacemaker surgery or 
treatment during recovery; the infection and residual scars were 
known and foreseeable risks of surgery.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for residuals of January 2003 pacemaker surgery and associated 
infection have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in February 2008, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an April 2010 
supplemental statement of the case, following the provision of 
notice.  The appellant has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the elements of the claim; Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining extensive private treatment records, afforded the 
appellant physical examinations, and obtained medical opinions as 
to the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  38 U.S.C.A. § 1151

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  He contends that his December 2002 pacemaker 
surgery, and subsequent January 2003 surgery and infection 
related to revision of the pacemaker replacement, were improperly 
performed, and that the care provided in connection with his 
recovery was substandard.  This resulted in additional disability 
of extended infection and a tender scar.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded 
for a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

To determine whether a veteran has an additional disability, VA 
compares a veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his or 
her condition after such treatment has stopped. 38 C.F.R. § 
3.361(b).  To establish that VA treatment caused additional 
disability, the evidence must show that the medical treatment 
resulted in the additional disability.  Merely showing that a 
veteran received treatment and that he or she had an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a veteran's additional disability, it must be shown that 
the medical treatment caused the his or her additional 
disability; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without a veteran's or, in appropriate cases, his or 
her representative's informed consent. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 of this chapter. 38 C.F.R. § 
3.361(d)(2).

III.  Evidence

The Veteran's pacemaker was first installed in August 1994.  In 
November 2002, it required replacement due to the expiration of 
the generator life.  Surgery was performed at the VA hospital on 
November 14, 2002, to replace the generator.  A month later, the 
Veteran reported that he was running a fever and the site of the 
incision was draining.  The site was swollen and red; the wound 
was not draining, but the skin was taut due to swelling.  The 
Veteran complained of tenderness.  An infection of the incision 
was identified, and the Veteran was treated with IV antibiotics 
as an inpatient.  On December 17, 2002, the pacemaker was removed 
completely; doctors determined that a pacemaker was not medically 
necessary at the time, but wished to monitor him to verify this.  
The Veteran then left the hospital, against medical advice, on 
December 20, 2002.  

In January 2003, the Veteran reported that a lead, which had been 
left in place and tied off in December 2002, was protruding from 
the incision site.  He admitted that he had removed two sutures 
himself after the operation in December.  Physical examination 
showed that the extraction site was filling in and healing well.  
The veteran opted to have the protrusion cut after a discussion 
of the risks and benefits, and on January 7, 2003, the visible 
loop was cut and the remaining ends retracted into the wound.  
Three days later, the Veteran complained of discomfort at the 
incision, and doctors diagnosed recurrent infection.  Complete 
removal of one lead was accomplished on January 14, 2003; the 
other lead was not able to be removed.  The Veteran was 
discharged on oral antibiotics, and by February 13, 2003 all 
infection had resolved.

While private and VA treatment records since February 2003 reveal 
continued monitoring and treatment for cardiovascular problems, 
there is no documented report of pain, tenderness, or instability 
of the skin at the incision location.  VA did offer to reinstall 
a pacemaker, but the Veteran repeatedly declined, reporting that 
he was having no symptoms.  Private doctors did admit him to the 
hospital for arrhythmia in June 2003, and the Veteran reports 
that a new pacemaker was implanted by his private doctors in 
2008.

At a November 2003 chart review, the VA doctor was able to review 
the claims folder, to include treatment records through February 
2003.  The doctor accurately recounted the Veteran's treatment 
history, and noted that he had signed a consent form that 
included a warning of the risk of infection.  He then opined that 
there was no additional disability due to VA careless, 
negligence, or other fault by VA.  Infection was a foreseeable 
risk with pacemaker implantations, even under ideal conditions.  
VA then properly treated the infection with antibiotics.  There 
was no evidence of any complication from that treatment.  The 
cardiologist opined that while the Veteran's experience was 
unfortunate, the complications he encountered were known risks of 
the procedure, and were treated appropriately.

The Board found this medical opinion to be inadequate, as it did 
not consider the most up to date VA treatment records.  The 
matter was therefore remanded for further development.  In 
December 2007, the Board directed that the file be returned to 
the same doctor for review of the records added to the file since 
November 2003.  If that doctor was not available, the Veteran was 
to be examined by another qualified VA doctor, who was to then 
render the requested opinions.

The November 2003 examiner was indeed unavailable to revisit his 
opinions, and the file was referred to the cardiology section of 
the Portland VA medical center.  Dr. SEG did not perform an 
examination, but did review the claims file in its entirety in 
February 2010.  This constitutes substantial compliance with the 
Board's remand directive, and further remand is not required.  
The opinions expressed rely on a records review, not current 
findings, and so physical examination is not strictly required. 
The doctor was able to fully respond to the Board's inquiries and 
provided a detailed rationale and explanation for all opinions 
expressed, with reference to the evidence of record.  The 
February 2010 records review and opinion is adequate for 
adjudication purposes.

Dr. SEG noted the Veteran's history of pacemaker implantation, 
and accurately recounted the events from November 2002 to January 
2003.  She noted that the Veteran had repeatedly declined a new 
pacemaker, but did eventually receive one from a private doctor 
in 2008.  Dr. SEG agreed with the conclusions of the November 
2003 VA examiner.  She found no evidence of any additional 
disability from the pacemaker infection and removal.  The 
infection which resulted from the generator replacement and 
eventual pacemaker removal was a recognized risk of surgery, and 
was specifically addressed in the Veteran's November 2002 
informed consent.  Moreover, the infection was effectively 
treated by VA and resolved completely.  Private doctors in June 
2003 noted that the incision site showed a "well healed scar" 
and stated that the infection "has now resolved."  The scar was 
a natural consequence of surgery and was unavoidable.  The 
recurrent fibrillation problems were unrelated to the pacemaker 
removal and infection.  While the Veteran had complained of 
discomfort at the implantation site, there is no objective 
documentation of such in treatment records, and Dr. SEG did not 
credit his reports.  She emphasized that there was no evidence of 
fault on the part of VA related to the pacemaker removal or 
subsequent infection treatment.  

IV.  Analysis

The Veteran is competent to describe signs and symptoms of 
disability which he can observe or experience with his five 
senses, regardless of any specialized training or knowledge.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His 
complaints, as reinforced by the statements of his wife, of 
tenderness and instability of the incision site on his chest, are 
competent evidence of a current disability.  While it is true, as 
Dr. SEG observed, the Veteran did not report such symptoms on 
treatment, the Board has no reason to question his credibility.  
The mere absence of complaints when being treated for other (if 
related) problems does not contradict his allegations.  
Reasonable doubt is resolved in the Veteran's favor.  As this 
tenderness and instability appears to have occurred only after 
the December 2002 and January 2003 treatments by VA, they are 
recognized as an additional disability for purposes of 
38 U.S.C.A. § 1151.

However, the evidence of record does not support the conclusion 
that the additional disability is a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA.  Infection was a known and 
acknowledged risk of surgery.  The Veteran signed an informed 
consent which specifically informed him of this.  Even the 
evidence submitted by the Veteran, in the form of a transcript of 
a CNN interview, acknowledges that hospitals are "dangerous 
places" with "lots of sick patients" and "bad bacteria."  
There is no evidence that the VA hospital failed to take 
appropriate precautions to preclude infection; this was merely an 
opportunistic incident.  Moreover, the Veteran initially left the 
hospital against medical advice, and then, prior to the problem 
of protruding leads and recurrent infection, elected to remove 
some of his own sutures with tweezers.  It is clear that the 
infection was only controlled and resolved when the Veteran 
finally stopped ignoring the advice of his doctors and fully 
complied with treatment.  

While it is unfortunate that the Veteran's recovery was 
complicated and lengthy, there is no evidence showing that VA was 
at fault in causing such.  The infection, and the scar (to 
include tenderness and instability) are the result of anticipated 
risks of the surgical procedures undertaken.  The evidence in 
fact establishes that it was VA's actions which ended the danger 
to the Veteran after he ignored his doctors and sought to self-
treat.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; compensation benefits under 38 U.S.C.A. 
§ 1151 are not warranted.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for residuals of 
January 2003 pacemaker surgery and associated infection are 
denied.


REMAND

Although the Board regrets the additional delay, further remand 
is required for compliance with VA's duty to assist the Veteran 
in substantiating his remaining claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

I.  Gastrointestinal Disorder

The November 2009 VA examination performed for the purpose of 
obtaining an opinion on the etiology of current gastrointestinal 
problems requires clarification.  The examiner first states that 
he could discover no study showing a link between PTSD and 
gastrointestinal problems.  He then states that it is recognized 
that PTSD and other emotional stress are known to aggravate some 
conditions.  He concluded that it would require speculation to 
determine the role of PTSD in this particular Veteran's 
gastrointestinal problems. 

The examination is inadequate for adjudication purposes.  The 
doctor makes apparently contradictory statements about the 
relationship between mental disorders and gastrointestinal 
problems.  These must be reconciled.  He also states that 
speculation would be required to render an opinion.  It appears 
this is an admission that he does not possess the training, 
knowledge, or ability to apply current medical knowledge to the 
facts of this case.  A new examination, with a more qualified 
examiner, is required.

Finally, the November 2009 examiner noted that the Veteran was 
diagnosed with a hiatal hernia, which could account for reflux 
problems.  It would be beneficial to obtain a gastrointestinal 
examination, as opposed to a mental disorders examination, to 
determine all current diagnoses so that a more informed opinion 
can be rendered.

II.  Diabetes Mellitus, Type II

The Veteran has repeatedly alleged that his currently diagnosed 
diabetes is attributable to DDT exposure during WWII, when he 
served in the Pacific Theater of Operations.  It is historical 
fact that DDT was extensively used in the Pacific at that time to 
control insect vectors for the spread of malaria.  While his 
allegations that he was sprayed with the substance daily and 
directly are not fully credible, he was likely exposed to the 
pesticide in the environment after aerial spraying was conducted.

DDT exposure is acknowledged as a risk factor in the development 
of diabetes.  There is no presumption associated with such 
exposure, however, as there is with herbicide exposure.  
Unfortunately, to this point VA has confused DDT, a pesticide, 
with Agent Orange, an herbicide, and hence has failed to obtain 
an appropriate medical opinion regarding a potential link between 
the Veteran's diabetes and his service.  A new examination is 
required to obtain an opinion on an accurate factual basis.

Accordingly, the case is REMANDED for the following actions, to 
be taken in the order indicated:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain updated VA treatment records from 
the VA medical center at Portland, all 
associated clinics, and any other VA facility 
identified by the Veteran or in the record.

2.  Schedule the Veteran for a 
gastrointestinal examination.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should 
identify all current gastrointestinal 
diagnoses, to include the upper and lower 
gastrointestinal tracts.  The examiner should 
opine as to whether the Veteran's service 
connected mental PTSD with dysthymic disorder 
at least as likely as not caused or 
aggravated any diagnosed gastrointestinal 
condition.

If a condition is aggravated, the examiner is 
to describe the extent of aggravation to the 
greatest degree possible.

A full and complete rationale is required for 
all opinions expressed.  If the examiner 
concludes speculation would be required to 
respond to any inquiry, the examiner must 
specify whether the need is caused by 
limitations of medical knowledge and science 
in light of the current record, or if the 
examiner does not have the requisite 
knowledge to respond.  If the latter, the 
examination request must be referred to 
another, more qualified examiner.

3.  Only after completion of the 
gastrointestinal examination, schedule the 
Veteran for a mental disorders examination 
with a doctor other than the November 2009 
examiner.  The claims folder must be reviewed 
in conjunction with the examination.  The 
examiner should opine as to whether the 
Veteran's service connected mental PTSD with 
dysthymic disorder at least as likely as not 
caused or aggravated any diagnosed 
gastrointestinal condition.  A discussion of 
the conclusions of the November 2009 examiner 
should be included, and his statements 
clarified or reconciled where possible.

If a condition is aggravated, please describe 
the extent of aggravation to the greatest 
degree possible.

A full and complete rationale is required for 
all opinions expressed.  If the examiner 
concludes speculation would be required to 
respond to any inquiry, the examiner should 
specify whether the need is caused by 
limitations of medical knowledge and science 
in light of the current record, or if the 
examiner does not have the requisite 
knowledge to respond.  If the latter, the 
examination request must be referred to 
another, more qualified examiner.

4.  Schedule the Veteran for a diabetes 
mellitus examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  Based on the Veteran's exposure 
to residual DDT following aerial spraying in 
the Pacific, the examiner should opine as to 
whether it is at least as likely as not that 
currently diagnosed diabetes mellitus, type 
II, is related to pesticide exposure in 
service.  The examiner is specifically 
informed that allegations of daily direct 
spraying of DDT are not credible, and there 
is no allegation or evidence of any 
herbicide/Agent Orange exposure.

A full and complete rationale is required for 
all opinions expressed.  If the examiner 
concludes speculation would be required to 
respond to any inquiry, the examiner should 
specify whether the need is caused by 
limitations of medical knowledge and science 
in light of the current record, or if the 
examiner does not have the requisite 
knowledge to respond.  If the latter, the 
examination request must be referred to 
another, more qualified examiner.

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


